DETAILED ACTION
This is in reference to communication received 20 September 2022. Cancellation of claim 3 is acknowledged. Claims 1 – 2 and 4 – 12 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg et al. US Publication 2013/0317842 in view of Ghogawala US Publication 2019/0027257 and Kahn US Publication 2016/0246936.

Regarding claims 1, 4, 8 and 9, Schoenberg teaches system and method for receiving a request from a consumer associated with a first medical service provider to engage in real time with a medical service provider over the Internet and displaying a list of medical service providers to the consumer on a user interface [Schoenberg, 0008] comprising:
A server system with plurality of software modules (Schoenberg, tracking module, scheduling module, etc.) [Schoenberg, Fig. 1 and associated disclosure];
receiving, at a processing device of a brokerage server, a request from a first remote computing device, the request being indicative of a request by a consumer for a second opinion from an expert (Schoenberg, receiving a request from a consumer associated with a first medical service provider to engage in real time with a medical service provider over the Internet and displaying a list of medical service providers to the consumer on a user interface [Schoenberg, 0008]. A consumer is able to engage a world-renowned specialist for a consultation or second opinion, even though the specialist is located too far away from the consumer to become a regular client, patient, or consumer) [Schoenberg, 0035].
Even though Schoenberg does not explicitly teach second opinion being different than the first opinion, however, Schoenberg teaches a consumer is able to engage a world-renowned specialist for a consultation or second opinion, even though the specialist is located too far away from the consumer to become a regular client, patient, or consumer) [Schoenberg, 0035]. Before the invention, it would have been obvious to one of ordinary skill in the that, when an unbiased opinion is rendered by a second expert, second expert’s opinion can be a different opinion. Additionally, Ghogawala teaches system and method that enables a patient can seek second or third opinions from other doctors who specialize in the medical condition of the patient [Ghogawala, 0014]. Ghogawala further recites Also, the system provides the treating physician with either reassurance that his recommended treatment option is supported by other experts in his/her field or an opportunity to receive a recommendation for a different treatment option [Ghogawala, 0020].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Schoenberg by adopting teachings of Ghogawala to help a patient feel more comfortable making a choice for treatment after consulting with more than one experts.
Schoenberg in view of Ghogawala teaches system and method further comprising:
receiving, at a processing device of a brokerage server, a request from a first remote computing device, the request being indicative of a request by a consumer for a second opinion from an expert [Schoenberg, 0008, 0035], the expert being some different from a medical practitioner the consumer original consulted with and who supplied a first opinion, the second opinion from the expert offering a differing point of view from the first opinion [Ghogawala, 0014, 0020];
determining, at the processing device, a list of one or more experts who match the request; providing, from the processing device, the list of the one or more experts to the first remote computing device (Schoenberg, receiving a request from a consumer associated with a first medical service provider to engage in real time with a medical service provider over the Internet and displaying a list of medical service providers to the consumer on a user interface [Schoenberg, 0008; also see at least Fig. 15 and associated disclosure]; and 
Schoenberg in view of Ghogawala does not explicitly teach receiving a selection indication of a consumer selection of an expert from the list. However, Kahn teaches system and method for network-based counseling. Kahn teaches user making a selection of an expert from a list of experts provided to the user, an notifying the selected expert [Kahn, Fig. 4 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Schoenberg by adopting teachings of Kahn to introduce subject matter experts who can be consulted by the user get expert advise (second opinion).
Schoenberg in view of Ghogawala and Kahn teaches brokering, at the processing device, a consultation between the consumer and the expert [Kahn, Fig. 4 and associated disclosure] comprising: 
receiving, at the processing device, a selection from the first remote computing device, the selection being indicative of a consumer selection of an expert from the list (Kahn, When the user 202 is presented with a plurality of available experts 230, the user may review the expert profile data of each expert and make a selection 232) [Kahn, 0130]; and 
providing, from the processing device, a consumer profile to a second remote computing device, the consumer profile providing the expert with information related to the consumer's request for the second opinion (Schoenberg, The brokerage can be configured such that it collects information about the consumer ( e.g., answers to initial intake questions) and provides the collected information to the specific service provider prior to initiating any further engagements) [Schoenberg, 0055, see also Kahn, 00179-00180].


Claims 5 – 7 and 10 – 12  are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg et al. US Publication 2013/0317842 in view of Ghogawala US Publication 2019/0027257, Kahn US Publication 2016/0246936 and Votaw et al. US Publication 2020/0012767.

Regarding claims 5 and 10, Schoenberg in view of Kahn does not explicitly teach acceptance of the consultations by expert (e.g. consent to fulfill the requested consulting contract). However, Votaw teaches system and method for establishing and storing customer consent information. Vota teaches to get the consent, transmitting an electronic version of a contract (e.g. user profile) is received by the second user device (e.g. expert), and user (e.g. expert) on the second device and accept the electronic version of the contract (requester profile, requirements) [see at least claim 24]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify, Schoenberg in view of Kahn by adopting teachings of Votaw get receipt of consent and/or agreement prior to fulfillment of the requested services.
Schoenberg in view of Kahn and Votaw teaches system and method, wherein brokering the consultation between the consumer and the expert further comprises: 
receiving, at the processing device, consumer consultation parameters from the first remote computing device; providing, from the processing device, the consumer consultation parameters to the second remote computing device; and receiving, at the processing device, an acceptance from the second remote computing device, the acceptance being indicative of acceptance by the expert of the consumer consultation parameters (Votaw, transmitting an electronic version of a contract (e.g. user profile) is received by the second user device (e.g. expert), and user (e.g. expert) on the second device and accept the electronic version of the contract (requester profile, requirements)) [Votaw, see at least claim 24].


Regarding claims 6 and 11, Schoenberg in view of Kahn and Votaw teaches system and method, wherein brokering the consultation between the consumer and the expert further comprises: 
providing, from the processing device, an expert calendar to the first remote computing device; receiving, at the processing device, an appointment notice from the first remote computing device, the appointment notice being indicative of a consumer selection of an appointment date and time with the expert; providing, from the processing device, the appointment notice to the second remote computing device (when a client requests a particular time for a counseling session, the system automatically sends that information to the expert, who may either confirm, deny or request to schedule the appointment at an alternative time. If confirmed, in some embodiments, the appointment is automatically added to the expert's calendar. According to some embodiments, experts can set reminders for upcoming appointments via email, short message service (SMS) (i.e. text message), other alerts, etc.) [Kahn, 0072].

Regarding claims 7 and 12, Schoenberg in view of Kahn teaches system and method, wherein brokering the consultation between the consumer and the expert further comprises: 
receiving, at the processing device, a confirmation from the second remote computing device, the confirmation being indicative of the expert's confirmation of the consumer-selected appointment date and time (Kahn, when a client requests a particular time for a counseling session, the system automatically sends that information to the expert, who may either confirm, deny or request to schedule the appointment at an alternative time) [Kahn, 0072]; and 
providing, from the processing device, an appointment confirmation notice to the first remote computing device (Kahn, if a request for an appointment is confirmed, it automatically schedules a counseling session on the expert's calendar and/or creates automated reminders for the parties involved. If the expert denies a request for an appointment, the client is notified and is given the opportunity to request a different proposed time for a counseling session) [Kahn, 0085].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg et al. US Publication 2013/0317842 in view of Ghogawala US Publication 2019/0027257, Kahn US Publication 2016/0246936 and Varma et al. US Publication 2012/0254143.

Regarding claim 2, Schoenberg does not explicitly teach analyzing the request and representing the request as at least one keyword. However, Varma teaches system and method that enables user to query databases with natural language sentences [Varma, 0002]. Varma teaches form a database query by processing natural language input received from the user [Varma, Fig. 6 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Shoenberg by adopting teachings of Varma to bridge the communication gap between the users and database by enabling the users to perform search engine queries using natural language.
Schoenberg in view of Kahn and Varma teaches system and method further comprising:
analyzing the request and representing the request as at least one keyword (Varma, At 610, the system receives natural language input, At 620, the system processes the natural language input. At 630, the system forms a database query based); 


Response to Arguments
Applicant’s arguments with respect to claims 1 – 2 and 4 – 12 have been considered but are moot under new grounds or rejection.


Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kagan et al. Published Application WO 2015/059698 A1 teaches system and method for real time matching of an expert to a requested expert opinion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 2, 2022